Citation Nr: 1035063	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-21 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1968 to June 
1970 and died in May 1997.

The appellant, who is the Veteran's widow, appealed a January 
2004 rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

In a December 2008 written statement, the appellant's service 
representative noted that, in February 1997, the Veteran filed a 
claim for an increased rating.  The representative raised a claim 
of whether there was clear and unmistakable error (CUE) in the 
RO's July 29, 1998 letter to the appellant that determined that, 
at the time of his death, the Veteran had no filed claim for VA 
benefits pending.  The representative also raised a claim of 
whether there was CUE in a November 1970 RO rating decision that 
failed to rate a tender scar.  Thus, these issues have been 
raised by the record, but despite a December 2008 
referral, remain unadjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for IMMEDIATE action.  

In a December 1999 decision by the Board of Veterans' Appeals, 
service connection for the cause of the Veteran's death was 
denied.  The appellant did not appeal, and that decision is 
final, and may not be reopened without new and material evidence.  
38 U.S.C.A. §§ 5108, 7104 (West 2002).  The current appeal comes 
before the Board from a January 2004 rating decision that 
reopened and then denied the claim for service connection for the 
cause of the Veteran's death on the merits.

However, before the Board may reopen a previously denied claim, 
it must conduct an independent review of the evidence to 
determine whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  As such, the issue as recharacterized on the title page 
most accurately reflects the current status of the appellant's 
claim.

This case was most recently before the Board in December 2008 
when it was remanded to provide the appellant and her 
representative notice in compliance with the provisions of 38 
U.S.C.A. § 5103, as outlined below, and to allow the appellant to 
submit additional outstanding evidence.  Attempts to send copies 
of the Board remand and compliant notice to the appellant were 
unsuccessful as due to an incorrect forwarding address.  In an 
August 2010 informal hearing presentation, the appellant's 
representative submitted a new, correct forwarding address for 
the appellant.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

At the time of his death, the Veteran was service-connected for a 
moderately severe gunshot wound to Muscle Group XIV of the left 
anterior thigh, evaluated as 30 percent disabling.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals held that under 38 U.S.C.A. § 5103 (West 2002), 
VA must provide the appellant with a notice that states the 
conditions, if any, for which a veteran was service-connected at 
the time of his death; an explanation of the evidence and 
information required to substantiate a dependency and indemnity 
claim based on a previously service-connected condition; and an 
explanation of the evidence and information required to 
substantiate a dependency and indemnity claim based on a 
condition not yet service-connected.  As the notice provided the 
appellant in November 2003 did not fully comply with the decision 
in Hupp, and the attempted notice in February 2009 after the 
Board remand was not received, further development is required.

Also, included in the evidence submitted by the appellant with 
her September 2003 request to reopen her claim was a July 1, 1997 
letter from R.W. to Dr. L.P., requesting that the latter provide 
a letter indicating that the Veteran's death was related to 
exposure to Agent Orange.  It is unclear if Dr. L.P. responded to 
the request.  In his December 2008 written statement, the 
representative requested that VA ask the appellant if a response 
was received from Dr. L.P.

Finally, as noted by the representative in December 2008, the 
April 2004 statement of the case does not provide the appellant 
with the regulations regarding new and material evidence found at 
38 C.F.R. § 3.156 (2009).  This needs to be done.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the appellant, and 
her representative, with notice that complies 
with the provisions of 38 U.S.C.A. § 5103, to 
specifically be sent to the address 
provided by the representative in his 
August 2010 informal hearing 
presentation.  In this respect the appellant 
must provided notice that states the disorder 
for which the Veteran was service-connected 
at the time of his death; an explanation of 
the evidence and information required to 
substantiate a dependency and indemnity claim 
based on a previously service-connected 
condition; and an explanation of the evidence 
and information required to substantiate a 
dependency and indemnity claim based on a 
condition not yet service-connected.  A 
reasonable opportunity to respond should be 
provided.

2.  The appellant should be specifically 
asked to submit any information in her 
possession regarding any response from Dr. 
L.P. to R.W.'s July 1, 1997 letter.

3.  The RO/AMC should provide the appellant 
and her representative with a supplemental 
statement of the case (SSOC) that includes 
the appropriate law and regulations regarding 
new and material evidence needed to reopen a 
previously denied claim for service 
connection for the cause of the veteran's 
death.  An appropriate period for response 
should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

